DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 11/05/2021 regarding application 17/028,471. In Applicant’s amendment:
Claims 1, 8 and 14 have been amended.
	Claims 1-26 are currently pending and have been rejected.

Response to Amendments
2.		Applicant’s amendment filed on 11/05/2021 necessitated new grounds of rejection in this office action.

Response to Arguments
3.		Applicant’s arguments, see page 11, filed on 11/05/2021, with respect to the Specification Objections to the Disclosure have been fully considered and are persuasive. 
		The Specification Objections to the Disclosure are withdrawn.
4.		Applicant’s arguments, see pages 11-21, filed on 11/05/2021, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-26 have been fully considered and is not persuasive. 
Therefore the 35 U.S.C. § 101 rejection of Claims 1-26 are maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility. 
5.		Applicant’s arguments, see pages 21-24, filed on 11/05/2021, with respect to the 35 U.S.C. § 103 Claim Rejections for Claims 1-6, 8-16 and 18-23 have been fully considered and is not persuasive. 
The 35 U.S.C. § 103 rejection of Claims 1-6, 8-16 and 18-23 from the previous non-final office action dated 08/06/2021 is amended according to new grounds of rejection. Therefore this argument is moot.

IDS Statements
6.		The information disclosure statement filed on 11/05/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 
Response to 35 USC § 101 Arguments
7. 		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-26 have been fully considered but they are found not persuasive (see Applicant Remarks, Pages 11-20, dated 11/05/2021). Examiner respectfully disagrees.
Argument #1:
(A).	Applicant argues that Claims 1-26 do not recite an abstract idea, law of nature, or natural phenomenon under step 2A prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 12-18 dated 11/05/2021). 
These abstract idea limitations (as identified below in the 35 U.S.C. § 101 analysis), under the broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior (which includes social activities and/or teachings and/or following rules or instructions).
Additionally and/or alternatively, these abstract idea limitations (as identified above in bold), under the broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (2) the use of a physical aid via the pen and paper (e.g., which includes evaluation(s) and/or judgment(s) and/or observation(s)) to help perform the mental steps does not negate the mental nature of the limitation(s). The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
Evidence for such “Mental Processes” is provided here by the claimed (e.g., “determining product flow analysis data based on the first and the second product flow data” (see Independent Claim 1) & “transmitting the product flow analysis data”& “associating at least one micro-climate sensor with a corresponding item of sale of a first plurality of items of sale” & “associating the at least one micro-climate sensor with a corresponding item of sale of a second plurality of items of sale” (see Independent Claim 1)) as corroborated by Figure 11 of Applicant’s drawing depicting time to shelf: perishable goods for Stores A thru H where each horizontal bar chart reflect different supply chain locations in the supply chain network, Figure 12 of Applicant’s drawing shown a physical aid to demonstrate associate sensor data for perishable items and Fig. 13 showing producer to shelf temperature in a supply chain network.
Evidence for such “Certain Methods of Organizing Human Activities” is provided here by the claimed (e.g., “associating at least one micro-climate sensor with a corresponding item of sale of a first plurality of items of sale” & “associating the at least one micro-climate sensor with a corresponding item of sale of a second plurality of items of sale”) (see Independent Claim 1) (read in light of Applicant’s Original Specification ¶ [0117]. From Applicant’s Specification ¶ [0117]: “Micro-climate sensors 212 may be associated with a profile indicating what is being measured and where it is located. The micro-climate sensors 212 may be placed in such a way that it detects and/or records the conditions “experienced” by the product being monitored.” 
Also primarily from Applicant’s Specification ¶ [0105]: “While FIG. 2 depicts the micro-climate sensors 212 within a vehicle 114, it is to be understood that the micro-climate sensors 212 may be associated with, and/or attached to, the items of sale 210 at any portion of the supply chain 110, e.g., at a source 112, distribution center 116, store 118, a location in a store, a customer location, and/or any point/location therebetween.” Here, this emphasizes that the micro-climate sensors can be attached at any point in the supply chain within for example a clamshell or container encompassing the items of sale being analyzed to determine its perishability or shelf-life.
Here, this emphasizes that interactions between a person and the computer reflect at a minimum “associating at least one micro-climate sensor with a corresponding item of sale of a first plurality of items of sale” & “associating the at least one micro-climate sensor with a corresponding item of sale of a second plurality of items of sale”. The micro-climate sensors can be manually placed by a user to associate the item of sale of a plurality of items of sale with respect to the micro-climate sensor to measure for example; the temperature and humidity conditions of produce items being analyzed.
Evidence for such “Certain Methods of Organizing Human Activities” is provided here by the claimed (e.g., “removing of the at least one micro-climate sensor from the corresponding item of sale of the first plurality”) (see Independent Claim 1) (read in light of Applicant’s Original Specification ¶ [0178]. From Applicant’s Specification ¶ [0178]: “The employee's entries, the item ID, any corresponding captured images, data from micro-climate sensors 212 associated with items of sale, located in-store, located on transport vehicles, and the like may be used in the determination regarding appropriateness of disposition made as described elsewhere herein.” Here, this emphasizes that interactions between a person and the computer reflect at a minimum that the employee can dispose or recycle the “micro-climate” sensor corresponding to the corresponding item of sale of the first plurality.
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 as well as Frequently Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping (emphasis added).
That is, other than reciting the elements of (e.g., “at least one micro-climate sensor”) nothing in the claim element(s) precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior (which includes social activities and/or teachings and/or following rules or instructions) and additionally and/or alternatively as “Mental Processes” which pertains to (2) the use of a physical aid via the pen and paper (e.g., which includes evaluation(s) and/or judgment(s) and/or observation(s)) to help perform the mental steps does not negate the mental nature of the limitation(s).
Moreover, the mere recitation of computer components such as (e.g., “at least one micro-climate sensor”) does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Dependent Claims 2-26:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations of the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings and are further directed to additional abstract ideas as described in Claim 1.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for Claims 1-26 reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-26 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Argument #2:
(B).	Applicant argues that for a proper rejection under 35 U.S.C. 101 requires that Claims 1-26 be compared to some case where the courts have recognized that a judicial exception is present under step 2A prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 11-12, dated 11/05/2021). 
In response, Examiner notes from the Frequently Asked Questions (FAQs) on the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) under Section F-Step 2A prong 1: Under the 2019 PEG, you should cite to one of the enumerated groupings of abstract ideas. You may cite a court decision to support identification of the subject matter recited in the claim language as an abstract idea, but the identification of the subject matter recited in the claim language as an abstract idea should be consistent with the 2019 PEG.” It is not a requirement under the 35 USC 101 analysis to cite a court decision to support identification of the subject matter pertaining to step 2a prong one for ascertaining whether the claims limitations recite a judicial exception under the specified groupings (e.g., mental processes, certain method of organizing human activity or mathematical concepts).
Also regarding F-4 from the Frequently Asked Questions (FAQs) on the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”): “Can I compare the claimed concept in my application to the claim on one of the 101 examples to determine whether the claim recites an abstract idea?” No, You should compare the claimed concept in your application to the enumerated groupings in the 2019 PEG. The examples should not be used as a basis for a subject matter eligibility rejection.
Argument #3
(C).	Applicant argues that Claims 1-26 recite additional elements that integrate the judicial exception into a practical application under step 2A prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 18-19, dated 11/05/2021). Examiner respectfully disagrees.
Accordingly it appears that what is argued here is an improvement in the business process itself, as an entrepreneurial objective, [argued here asserting “improving the food safety and distribution arts by providing for reusable micro-climate sensors that can be deployed for low margin, highly environmentally sensitive items of sale”], and thus not a clear and deliberate technological solution improving the computer itself or another technological field (see comparison to the unpersuasive argument in “Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306” p.1701 3rd to last ¶). 
In this instant case, the claims follow a similar ineligibility path as those in “Elec. Power Grp”, because Appellant merely asserts computation advances to already abstract concepts to which existing computer capabilities could be put, yet do not present any clear, genuine technological improvement, in how computers carry out basic functions as scrutinized by the Federal Circuit in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739” hereinafter “Elec. Power Grp” page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
Simply said the claims’ focus is not on an improvement in computers as tools, but rather on independently identified abstract ideas that use computers as tools to aid the above abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350”, p.1742 ¶3 last sentence),  or used in conjunction with computer tools (similar to “Synopsys, Inc. v. Mentor Graphics Corp. , U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
Independent Claim 1 recites additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “at least one micro-climate sensor”) which are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)).  Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing both a first product flow data and second product flow data based on a plurality of items of sale while flowing through a supply chain and transmitting the results of the product flow analysis to the end-user (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Independent Claim 1 contain insignificant extra-solution activities (see MPEP § 2106.05(g)) (e.g., limitations amount to mere data outputting such as “transmitting the flow analysis data”).
Regarding Dependent Claims 2-26:
Dependent Claims 2-26 recite additional elements such as (e.g., “at least one micro-climate sensor” & “graphical user interface”) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Moreover, the additional claim elements as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing both a first product flow data and second product flow data based on a plurality of items of sale while flowing through a supply chain and transmitting the results of the product flow analysis to the end-user (see MPEP § 2106.05 (h)).
The underlining abstract considerations would remain the same regardless of the field of 
It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point"). See also Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis are not "sufficient" to render claim 1 patent eligible merely because they are physical steps). 
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-26 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Argument #4:
(D).	Applicant argues that Claims 1-26 recite additional elements that amount to significantly more than the judicial exception under step 2B of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 19-21 dated 09/24/2021). Examiner respectfully disagrees.
Examiner notes that Claims 1-26 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as “processors / CPUs” shown in Applicant’s Specification ¶ [0114]; ¶ [0125] & “a mobile electronic device” as shown in Applicant’s Specification ¶ [0107] &  ¶ [0114] § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing both a first product flow data and second product flow data based on a plurality of items of sale while flowing through a supply chain and transmitting the results of the product flow analysis to the end-user (see MPEP § 2106.05 (h)).
Independent Claim 1 recites additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “at least one micro-climate sensor”) which are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)).  Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing both a first product flow data and second product flow data based on a plurality of items of sale while flowing through a supply chain and transmitting the results of the product flow analysis to the end-user (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Independent Claim 1 contain insignificant extra-solution activities (see MPEP § 2106.05(g)) (e.g., limitations amount to mere data outputting such as “transmitting the flow analysis data”).
Dependent Claims 2-26 recite additional elements such as (e.g., “at least one micro-climate sensor” & “graphical user interface”) in conjunction with the limitations which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
The claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
Regarding the “disposition analysis data”, Examiner provides corroborating support from Applicant’s Original Specification ¶ [0182] & ¶ [0195]), that emphasizes that interactions between a person and the computer reflect at a minimum that a person can identify, in a store, at least one item of sale that is to be disposed and generating visual disposition data 6014 from the at least one item via a mobile electronic device.
Regarding the “micro-climate sensors” & “re-usability functionality”, Examiner provides corroborating support from the NPL Document & US PG Pub (US 2019/0263219 A1) to Spath shown below.
See for example: NPL Document: “Bowman, Paul, et al. "Sensor based condition monitoring." Building radio frequency identification for the global environment (Bridge) Euro RFID project (2009).”
Page 54 of this NPL Document: Even if the products are distributed using carefully designed state-of-the-art processes, variations in environmental conditions occur that often lead to quality drops. These quality drops may only affect parts of the shipment, which are either caused by temperature changes in certain areas of a container, often referred to as microclimates, or due to vibrations of different amplitude depending on the placement of a palette within the consignment.
Case Study: Fresh Meat Traceability shown in Page 32 of this NPL Document regarding “transporting to further processing” on pallets or other reusable assets.
Section 3.4.3.2 Sensors in reusable assets on page 39 of this NPL Document: “Rather than attaching sensors to each individual product, it also possible to attach them to the reusable assets (i.e. RTIs) that transport those products along the supply chain. Examples of these reusable assets are trays, pallets or even containers.”
See for example: US PG Pub (US 2019/0263219 A1) to Spath providing examples of micro-climate sensors.
¶ [0063]: “The location and temperature output may be detected but one or more sensors 390. In an embodiment, a sensor 390 may include a temperature sensor (e.g., thermistor) or humidity sensor. In an embodiment, a sensor 390 may include a GPS sensor configured to determine the location of the environmental control unit 290.”
¶ [0082]: “In this example, the cooler periodically takes an internal temperature reading with the sensor 390 and sends the temperature (via Bluetooth) to the app on the smartphone 400.”
Regarding the “recycling of micro-climate sensors”, Examiner provides corroborating Enclosure 740 includes instructions for returning wireless beacon 114 to a proper disposal location (e.g., the manufacturer or programmer of the wireless beacon responsible for disposal or recycling of the electronics in the wireless beacon).” Also Walden at Col. 45, Lns. 60-65: “Statistics such as, but not limited to, which stores are most proactively returning (e.g., recycling) the wireless beacons for a selected campaign, which stores are removing and discarding the wireless beacons (shown by indicate of the wireless beacon turning off but not being returned).”
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-26 does not provide an inventive concept significantly more than the abstract idea.]
Thus, Claims 1-26 are ineligible.

Claim Rejections - 35 USC § 101
8.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. § 101 analysis for Claims 1-26 shown below.

9.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.		Claims 1-26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-26 are each focused to a statutory category namely a “method” or a process” (Claims 1-26).
Step 2A Prong One: Independent Claim 1 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“associating with a corresponding item of sale of a first plurality of items of sale”;
“generating, first product flow data for the first plurality of items of sale while flowing through at least two distinct locations of a supply chain”;
“removing from the corresponding item of sale of the first plurality”;
“associating with a corresponding item of sale of a second plurality of items of sale”;
“generating, , second product flow data for each of the second plurality of items of sale while flowing through the at least two distinct locations of the supply chain”;
“determining product flow analysis data based on the first and the second product flow data”;
“transmitting the product flow analysis data”
These abstract idea limitations (as identified above in bold), under the broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior (which includes social activities and/or teachings and/or following rules or instructions).
Additionally and/or alternatively, these abstract idea limitations (as identified above in bold), under the broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (2) the use of a physical aid via the pen and paper (e.g., which includes evaluation(s) and/or judgment(s) and/or observation(s)) to help perform the mental steps does not negate the mental nature of the limitation(s). The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
Evidence for such “Mental Processes” is provided here by the claimed (e.g., “determining product flow analysis data based on the first and the second product flow data” (see Independent Claim 1) & “transmitting the product flow analysis data” (see Independent Claim 1)) as 
Evidence for such “Certain Methods of Organizing Human Activities” is provided here by the claimed (e.g., “associating at least one micro-climate sensor with a corresponding item of sale of a first plurality of items of sale” & “associating the at least one micro-climate sensor with a corresponding item of sale of a second plurality of items of sale”) (see Independent Claim 1) (read in light of Applicant’s Original Specification ¶ [0117]. From Applicant’s Specification ¶ [0117]: “Micro-climate sensors 212 may be associated with a profile indicating what is being measured and where it is located. The micro-climate sensors 212 may be placed in such a way that it detects and/or records the conditions “experienced” by the product being monitored.” 
Also primarily from Applicant’s Specification ¶ [0105]: “While FIG. 2 depicts the micro-climate sensors 212 within a vehicle 114, it is to be understood that the micro-climate sensors 212 may be associated with, and/or attached to, the items of sale 210 at any portion of the supply chain 110, e.g., at a source 112, distribution center 116, store 118, a location in a store, a customer location, and/or any point/location therebetween.” Here, this emphasizes that the micro-climate sensors can be attached at any point in the supply chain within for example a clamshell or container encompassing the items of sale being analyzed to determine its perishability or shelf-life.
Here, this emphasizes that interactions between a person and the computer reflect at a minimum “associating at least one micro-climate sensor with a corresponding item of sale of a first plurality of items of sale” & “associating the at least one micro-climate sensor with a corresponding item of sale of a second plurality of items of sale”. The micro-climate sensors can be manually placed by a user to associate the item of sale of a plurality of items of sale with respect to the micro-climate sensor to measure for example; the temperature and humidity conditions of produce items being analyzed.
Evidence for such “Certain Methods of Organizing Human Activities” is provided here by the claimed (e.g., “removing of the at least one micro-climate sensor from the corresponding item of sale of the first plurality”) (see Independent Claim 1) (read in light of Applicant’s Original Specification ¶ [0178]. From Applicant’s Specification ¶ [0178]: “The employee's entries, the item ID, any corresponding captured images, data from micro-climate sensors 212 associated with items of sale, located in-store, located on transport vehicles, and the like may be used in the determination regarding appropriateness of disposition made as described elsewhere herein.” Here, this emphasizes that interactions between a person and the computer reflect at a minimum that a user can dispose or recycle the “micro-climate” sensor corresponding to the corresponding item of sale of the first plurality.
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 as well as Frequently Asked Questions (FAQs) on the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) that certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping (emphasis added).
That is, other than reciting the elements of (e.g., “at least one micro-climate sensor”) nothing in the claim element(s) precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior (which includes social activities and/or teachings and/or following rules or instructions) and additionally and/or alternatively as “Mental Processes” which pertains to (2) the use of a physical aid via the pen and paper (e.g., which includes evaluation(s) and/or judgment(s) and/or observation(s)) to help perform the mental steps does not negate the mental nature of the limitation(s).
Moreover, the mere recitation of computer components such as (e.g., “at least one micro-climate sensor”) does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Dependent Claims 2-26:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations of the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings and are further directed to additional abstract ideas as described in Claim 1.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for Claims 1-26 reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-26 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“associating at least one micro-climate sensor with a corresponding item of sale of a first plurality of items of sale”;
“generating, via the at least one micro-climate sensor, first product flow data for the first plurality of items of sale while flowing through at least two distinct locations of a supply chain”;
“removing of the at least one micro-climate sensor from the corresponding item of sale of the first plurality”;
“associating the at least one micro-climate sensor with a corresponding item of sale of a second plurality of items of sale”;
“generating, via the at least one micro-climate sensor, second product flow data for each of the second plurality of items of sale while flowing through the at least two distinct locations of the supply chain”;
“determining product flow analysis data based on the first and the second product flow data”;
“transmitting the product flow analysis data”
Independent Claim 1 recites additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “at least one micro-climate sensor”) which are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)).  Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing both a first product flow data and second product flow data based on a plurality of items of sale while flowing through a supply chain and transmitting the results of the product flow analysis to the end-user (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Independent Claim 1 contain insignificant extra-solution activities (see MPEP § 2106.05(g)) (e.g., limitations amount to mere data outputting such as “transmitting the flow analysis data”).
Regarding Dependent Claims 2-26:
Dependent Claims 2-26 recite additional elements such as (e.g., “at least one micro-climate sensor” & “graphical user interface”) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Moreover, the additional claim § 2106.05 (h)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-26 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-26 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as “processors / CPUs” shown in Applicant’s Specification ¶ [0114]; ¶ [0125] & “a mobile electronic device” as shown in Applicant’s Specification ¶ [0107] &  ¶ [0114] which can be desktops, laptops, smart phones, tables, and/or other types of smart devices, that communicate with the one or more servers via a communication network and “a server” as shown in Applicant’s Specification ¶ [0107] & ¶ [0119-0120] such as floor data which may be communicated using the in-store network 1009 which may be an existing cellular network using 3G, 4G, or 5G and the like, a local WiFi network (IEEE 802.11x), a short range network (e.g., Bluetooth, Bluetooth Low Energy, ZigBee, 6LoWPan, LTE-M1, NB-IoT, and the like). The dependent claims merely further narrow the abstract idea. The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing both a first product flow data and second product flow data based on a plurality of items of sale while flowing through a supply chain and transmitting the results of the product flow analysis to the end-user (see MPEP § 2106.05 (h)).
Independent Claim 1 recites additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “at least one micro-climate sensor”) which are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)).  Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing both a first product flow data and second product flow data based on a plurality of items of sale while flowing through a supply chain and transmitting the results of the product flow analysis to the end-user (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Independent Claim 1 contain insignificant extra-solution activities (see MPEP § 2106.05(g)) (e.g., limitations amount to mere data outputting such as “transmitting the flow analysis data”).
Dependent Claims 2-26 recite additional elements such as (e.g., “at least one micro-climate sensor” & “graphical user interface”) in conjunction with the limitations which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point"). See also Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis are not "sufficient" to render claim 1 patent eligible merely because they are physical steps).
The claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
Regarding the “disposition analysis data”, Examiner provides corroborating support from Applicant’s Original Specification ¶ [0182] & ¶ [0195]), that emphasizes that interactions between a person and the computer reflect at a minimum that a person can identify, in a store, at least one item of sale that is to be disposed and generating visual disposition data 6014 from the at least one item via a mobile electronic device.
Regarding the “micro-climate sensors” & “re-usability functionality”, Examiner provides corroborating support from the NPL Document & US PG Pub (US 2019/0263219 A1) to Spath shown below.
See for example: NPL Document: “Bowman, Paul, et al. "Sensor based condition monitoring." Building radio frequency identification for the global environment (Bridge) Euro RFID project (2009).”
Page 54 of this NPL Document: Even if the products are distributed using carefully designed state-of-the-art processes, variations in environmental conditions occur that often lead to quality drops. These quality drops may only affect parts of the shipment, which are either caused by temperature changes in certain areas of a container, often referred to as microclimates, or due to vibrations of different amplitude depending on the placement of a palette within the consignment.
Case Study: Fresh Meat Traceability shown in Page 32 of this NPL Document regarding “transporting to further processing” on pallets or other reusable assets.
Section 3.4.3.2 Sensors in reusable assets on page 39 of this NPL Document: “Rather than attaching sensors to each individual product, it also possible to attach them to the reusable assets (i.e. RTIs) that transport those products along the supply chain. Examples of these reusable assets are trays, pallets or even containers.”
See for example: US PG Pub (US 2019/0263219 A1) to Spath providing examples of micro-climate sensors.
¶ [0063]: “The location and temperature output may be detected but one or more sensors 390. In an embodiment, a sensor 390 may include a temperature sensor (e.g., thermistor) or humidity sensor. In an embodiment, a sensor 390 may include a GPS sensor configured to determine the location of the environmental control unit 290.”
¶ [0082]: “In this example, the cooler periodically takes an internal temperature reading with the sensor 390 and sends the temperature (via Bluetooth) to the app on the smartphone 400.”
Regarding the “recycling of micro-climate sensors”, Examiner provides corroborating Enclosure 740 includes instructions for returning wireless beacon 114 to a proper disposal location (e.g., the manufacturer or programmer of the wireless beacon responsible for disposal or recycling of the electronics in the wireless beacon).” Also Walden at Col. 45, Lns. 60-65: “Statistics such as, but not limited to, which stores are most proactively returning (e.g., recycling) the wireless beacons for a selected campaign, which stores are removing and discarding the wireless beacons (shown by indicate of the wireless beacon turning off but not being returned).”
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-26 does not provide an inventive concept significantly more than the abstract idea.]
Thus, Claims 1-26 are ineligible.

Response to Prior Art Arguments
11.		Applicant’s prior art arguments with respect to Claims 1-26 have been fully considered, but are moot in view of the new grounds of rejection. The 35 U.S.C. § 103 rejection of Claims 1-6, 8-16 and 18-23 from the previous non-final office action dated 08/06/2021 is amended according to new grounds of rejection. 

Claim Rejections - 35 USC § 103
12.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-11, 13-14, 16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # (US 7,455,225 B1) to Hadfield, and in view of US Patent Application (US 2017/0255901 A1) to Rodriguez.
Regarding Independent Claim 1, Hadfield method for sensor reuse across a supply chain teaches the following:
	- associating at least one micro-climate sensor (see at least Hadfield: Col. 7, Lns. 10-16 & Col. 13, Lns. 1-8: Hadfield teaches that “in accordance with the needs of shipping fruit or chemicals according to this example, the remote monitoring and control device will be outfitted with a temperature sensor which monitors the temperature of the fruit or chemicals, a control device which is capable of either mechanically or electronically adjusting the operation of the refrigeration unit, a processing unit, and a communications device.” Also a temperature sensor could be installed near such a product to detect a sudden or unexpected rise in temperature. Similarly, certain goods may emit a certain chemical if the product decomposes. Accordingly, a sensor which detects that chemical may be used to detect and report the production of the chemical. A sensor which detects the presence of the chemical being shipped might be utilized near the shipping container to detect and report any leaks.) with a corresponding item of sale of a first plurality of items of sale (see at least Hadfield: Col. 19, Lns. 62-67 & Col. 22, Lns. 11-21. Hadfield teaches that “the sensors send signals, such as radio signals, which are received by identifying tags (e.g. RFID tags) which send the signal back to the sensor. The RFID tags may each have a identifying characteristic such that the sensors can distinguish the signals received from different tags, and associate each signal with a particular tag, and thus a particular item. The use of multiple sensors allows the system to triangulate the location of the item.” Also “accordingly, the inventory of the goods provided may be as detailed as a company desires, and by placing RFID, Znode, or ALF tags on each item in the shipment the company may track each item individually, or may simply keep track of the number of any particular type of item.” At Col. 22, Lns. 14-17: Also the sensor is able to sense the presence of the tags and determine which goods are on the trailer. The RFID tags can be encoded such that the sensor recognizes different types of tags, corresponding to different types of goods.)
	- generating, via the at least one micro-climate sensor (see at least Hadfield: Col. 7, Lns. 10-16 & Col. 13, Lns. 1-8: Hadfield teaches that “in accordance with the needs of shipping fruit or chemicals according to this example, the remote monitoring and control device will be outfitted with a temperature sensor which monitors the temperature of the fruit or chemicals, a control device which is capable of either mechanically or electronically adjusting the operation of the refrigeration unit, a processing unit, and a communications device.” Also a temperature sensor could be installed near such a product to detect a sudden or unexpected rise in temperature. Similarly, certain goods may emit a certain chemical if the product decomposes. Accordingly, a sensor which detects that chemical may be used to detect and report the production of the chemical. A sensor which detects the presence of the chemical being shipped might be utilized near the shipping container to detect and report any leaks.) first product flow data for the first plurality of items of sale while flowing through at least two distinct locations of a supply chain (see at least Hadfield: Col. 15, Lns. 44-67 & Fig. 6. Hadfield teaches that by measuring the amount of carbon dioxide in the effluent air from the container, the amount in the inlet air, and the airflow to determine the rate of production of carbon dioxide and determine the ripeness of the banana. Another method of determining the ripeness of the banana might include taking a picture of the banana with a small digital camera connected to the monitoring device to determine the color of the banana, as the relative amounts of yellow and green banana skin are commonly used as an indicator of ripeness. Also fruit should often be maintained below a certain temperature during transit, with a limited amount of time above that temperature being acceptable. Suppose fruit could be above the desired temperature for 1 hour during transit without increasing the risk of spoiling the fruit. During transit, the driver would often be required to stop and check the temperature of the fruit every hour and create a log of the temperatures to show that the fruit was not damaged during transit. Examiner Note: Examiner interprets that the “product flow data” reflects at least the change in color of the banana flowing through the supply chain where the supply chain is shown in Fig. 6 of Hadfield.)
	- removing, of the at least one micro-climate sensor from the corresponding item of sale of the first plurality (see at least Hadfield: (Claim 1 of Hadfield). Hadfield teaches disposing a monitoring device adjacent the goods, the monitoring device having at least one sensor for sensing at least one shipping condition of the goods and at least one output device for adjusting the shipping conditions of the goods, and the monitoring device being configured for communicating wirelessly with a remote location. Examiner notes that it would have been obvious that the expression “adjacent [to] the goods is broad enough that it can include in the product container itself.”)
	- associating at least one micro-climate sensor (see at least Hadfield: Col. 7, Lns. 10-16 & Col. 13, Lns. 1-8: Hadfield teaches that “in accordance with the needs of shipping fruit or chemicals according to this example, the remote monitoring and control device will be outfitted with a temperature sensor which monitors the temperature of the fruit or chemicals, a control device which is capable of either mechanically or electronically adjusting the operation of the refrigeration unit, a processing unit, and a communications device.” Also a temperature sensor could be installed near such a product to detect a sudden or unexpected rise in temperature. Similarly, certain goods may emit a certain chemical if the product decomposes. Accordingly, a sensor which detects that chemical may be used to detect and report the production of the chemical. A sensor which detects the presence of the chemical being shipped might be utilized near the shipping container to detect and report any leaks.) with a corresponding item of sale of a second plurality of items of sale (see at least Hadfield: Col. 19, Lns. 62-67 & Col. 22, Lns. 11-21. Hadfield teaches that “the sensors send signals, such as radio signals, which are received by identifying tags (e.g. RFID tags) which send the signal back to the sensor. The RFID tags may each have a identifying characteristic such that the sensors can distinguish the signals received from different tags, and associate each signal with a particular tag, and thus a particular item. The use of multiple sensors allows the system to triangulate the location of the item.” Also “accordingly, the inventory of the goods provided may be as detailed as a company desires, and by placing RFID, Znode, or ALF tags on each item in the shipment the company may track each item individually, or may simply keep track of the number of any particular type of item.” At Col. 22, Lns. 14-17: Also the sensor is able to sense the presence of the tags and determine which goods are on the trailer. The RFID tags can be encoded such that the sensor recognizes different types of tags, corresponding to different types of goods. Examiner Note: Examiner interprets the second plurality of items of sale to be “bread dough” at Col 16, Lns. 21-33, but Hadfield notes this also occurs in different types of fruit (emphasis added).)
	- generating, via the at least one micro-climate sensor (see at least Hadfield: Col. 7, Lns. 10-16 & Col. 13, Lns. 1-8: Hadfield teaches that “in accordance with the needs of shipping fruit or chemicals according to this example, the remote monitoring and control device will be outfitted with a temperature sensor which monitors the temperature of the fruit or chemicals, a control device which is capable of either mechanically or electronically adjusting the operation of the refrigeration unit, a processing unit, and a communications device.” Also a temperature sensor could be installed near such a product to detect a sudden or unexpected rise in temperature. Similarly, certain goods may emit a certain chemical if the product decomposes. Accordingly, a sensor which detects that chemical may be used to detect and report the production of the chemical. A sensor which detects the presence of the chemical being shipped might be utilized near the shipping container to detect and report any leaks.), second product flow data for each of the second plurality of items of sale (see at least Hadfield: Col. 15, Lns. 59-67. Hadfield notes that by knowing the time of transit in the cargo ship (possibly provided with the GPS unit, or more simply from communication from the ship itself or expected travel time), the desired level of ripeness, and the conditions necessary to ripen the bananas to the desired level, the control facility can ripen the bananas to the proper level during the shipment.) while flowing through the at least two distinct locations of the supply chain (see at least Hadfield: Col. 16, Lns. 21-33 & Fig. 6. Hadfield notes that the ripening time is adjusted according to the needs of the banana purchasers. The bananas can be maintained in a slightly elevated temperature and concentration of ethylene to accelerate the ripening process. Once the bananas are ripened sufficiently (typically half as ripe as the consumer desires before eating the banana) they are shipped to stores and or distribution centers in refrigerated trucks for further distribution and sale. Examiner Note: Examiner interprets the “two distinct locations of the supply chain” to be grocery store / stores and distribution centers (emphasis added). See Fig. 6 showing the different locations in the supply chain. Examiner interprets that the “second product flow data” reflects at least the transit in bread dough flowing through the supply chain, although many types of fruits or vegetables are shown or inferred in Hadfield.)	
		Hadfield method for sensor reuse across a supply chain doesn’t teach or suggest the following:
	- determining product flow analysis data based on the first and second product flow data;
	- transmitting the product flow analysis data
Rodriguez however in the analogous art for sensor reuse across a supply chain teaches the following:
- determining product flow analysis data based on the first and second product flow data (see Rodriguez: ¶ [0025] & Fig. 7. Rodriguez notes that from the data analysis and the determinations made by the geospatial database, a system user may be able to predict the condition of the produce at any point during its travels in a supply chain, including its arrival in at a final destination. A system user may also be able to adjust conditions in order to preserve and maximize the estimated remaining salable lifetime, such as for example adjusting the temperature, relative humidity, odor control, or illumination within the truck as the produce is in transit. Such adjustments may improve the condition of the produce upon its arrival at the final destination. Each type of perishable item (e.g., bananas, plums, apples, tomatoes, potatoes, peppers, etc.) has an initial expected salable lifetime value, e.g., an initial estimated salable lifetime dependent on various factors. In one embodiment, the produce may be designated an initial estimated salable lifetime, and as time passes as the produce moves through the supply chain, the estimated salable lifetime is adjusted, e.g., reduced to determine an estimated remaining salable lifetime, in response to the conditions encountered by the produce. See also Table 1 of Rodriguez.)
- transmitting the product flow analysis data (see Rodriguez: ¶ [0057-0058]. Rodriguez notes the system receives input which may be information received from sensors associated with produce. Also other information that may be input into the system includes information transmitted from sensors 306, for examples, the kinds of sensors as described above. For example, the transmitted information may include environmental conditions such as temperature, moisture, humidity, heat (conduction, convection, radiation), and exposure to light, and chemicals emitted by the produce such as methane and ethylene. Other information that may be input into the system includes the mode of transportation (e.g., truck, train, cargo ship), the transportation routes (intended routes and alternatives thereto), information regarding the transportation carrier and the equipment used to move the produce, location tracking of the transportation vehicle (e.g., GPS tracking), the estimated time the transportation vehicle should arrive at a destination, and events that occur as the goods are in-transit that could affect the time of arrival at the destination.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Hadfield method for sensor reuse across a supply chain with the aforementioned teachings regarding determining product flow analysis data based on the first and second product flow data & transmitting the product flow analysis data of Rodriguez, wherein produce should arrive at a point of sale with its expected remaining salable lifetime being preserved and maximized. The consumer benefits by being able to purchase and consume perishable items that may have traveled long distances that are in their freshest possible state. Shelf life at home is increased, which should lead to less waste on the part of the consumer (see Rodriguez: ¶ [0090]).
Further, the claimed invention is merely a combination of old elements in a similar field for sensor reuse across a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Rodriguez, the results of the combination were predictable.

Dependent Claim 2, Hadfield / Rodriguez method for sensor reuse across a supply chain teaches the limitations of Independent Claim 1 above, and Hadfield further teaches the method for sensor reuse across a supply chain comprising:
- wherein each of the items of sale of the first and the second plurality is a SKU (see at least Hadfield: Col. 11, Lns. 44-54 & Col. 22, Lns. 15-21. Hadfield teaches that the RFID tags can be encoded such that the sensor recognizes different types of tags, corresponding to different types of goods. Thus, the sensor can accurately determine what goods are on the trailer and communicate this information to the control facility. It will be appreciated that a number of different sensors and tags are available to provide the function described above. Each tag may be encoded such that when the transmitter sends out a radio signal, each tag sends back a different signal which is detected by the receiver and which identifies each individual tag. Accordingly, the inventory of the goods provided may be as detailed as a company desires, and by placing RFID, Znode, or ALF tags on each item in the shipment the company may track each item individually, or may simply keep track of the number of any particular type of item. Examiner interprets that although Hadfield doesn’t explicitly show a SKU, the RFID tags which can be a SKU is shown in the Hadfield reference.)

Regarding Dependent Claim 3, Hadfield / Rodriguez method for sensor reuse across a supply chain teaches the limitations of Independent Claim 1 above, and Hadfield further teaches the method for sensor reuse across a supply chain comprising:
- wherein the supply chain includes at least one of: a source of the first plurality of items of sale; and a source of the second plurality of items of sale (see at least Hadfield: Fig. 6. Hadfield teaches the supply chain includes at least a source of the first and/or second plurality of items of sale. “A number of different uses for a monitoring and control device, such as a semi-truck 158, a rail car 162, or a building 166 such as a factory, shop, etc. Each of the monitoring and control devices communicates with a central control facility 170, indicated by arrows 174. Communication between the various monitoring and control devices and the control facility 170 involves the devices both sending and receiving information from the facility.”)

Regarding Dependent Claim 4, Hadfield / Rodriguez method for sensor reuse across a supply chain teaches the limitations of Claims 1 and 3 above, and Hadfield further teaches the method for sensor reuse across a supply chain comprising:
- wherein the source of the first plurality of items of sale and the source of the second plurality of items of sale are the same source (see at least Hadfield: Col. 1, Lns. 26-36 & Fig. 6. Hadfield teaches that goods undergo a series of steps in the process of manufacturing the goods, distributing the goods, and transporting them to a final destination, which might be a consumer, a retail store, or another manufacturing facility, for example. The steps through which goods typically pass along a typical distribution chain are often fixed, and are similar for many industries. These steps may typically include manufacturing, transportation to a storage facility or warehouse, storage in the warehouse, transportation to a distributor, storage at the distributor, and transportation to the end user. These steps are viewed as necessary by many industries.)

Regarding Dependent Claim 5, Hadfield / Rodriguez method for sensor reuse across a supply chain teaches the limitations of Claims 1 and 3 above, and Hadfield further teaches the method for sensor reuse across a supply chain comprising:
- wherein the source of the first plurality of the items of sale is different than the source of the second plurality of items of sale (see at least Hadfield: Fig. 6. Examiner Note: Examiner interprets the source of the first plurality of items is different from the second plurality of items of sale in this case being a storage facility or a different destination in a supply chain process.)

Regarding Dependent Claim 6, Hadfield / Rodriguez method for sensor reuse across a supply chain teaches the limitations of Claims 1 and 3 above, and Rodriguez further teaches the method for sensor reuse across a supply chain comprising:
-  wherein the source of the first plurality is a farm (see at least Rodriguez: ¶ [0056-0057]. Rodriguez notes that by managing the conditions under which produce is brought from farm to market, all involved in the supply chain can maximize efforts to bring produce to the point of sale in its freshest possible condition, thereby meeting consumer expectations of quality and the seller's desire to be fairly compensated for quality goods. See also Fig. 7 & ¶ [0087] of Rodriguez. Examiner Note: Examiner interprets that the same source for the plurality of items of sale is a farm in a supply chain process.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Hadfield method for sensor reuse across a supply chain with the aforementioned teachings regarding wherein the source of the first plurality is a farm of Rodriguez, wherein a geospatial database is employed in tracking and The geospatial database collects and stores different kinds of information regarding the factors that could affect the freshness of perishable items moving through the supply chain in order to maximize, e.g., preserve the expected or estimated remaining salable lifetime of the perishable items upon arrival at the final destination (see Rodriguez: ¶ [0022]).
Further, the claimed invention is merely a combination of old elements in a similar field for sensor reuse across a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Rodriguez, the results of the combination were predictable.

Regarding Dependent Claim 7, Hadfield / Rodriguez method for sensor reuse across a supply chain teaches the limitations of Independent Claim 1 above, and Hadfield further teaches the method for sensor reuse across a supply chain comprising:	
- wherein the supply chain includes: a source of the first plurality of items of sale; a source of the second plurality of items of sale; a distribution center; a transport vehicle; a store; and locations therebetween (see at least Hadfield: Fig. 6. Hadfield teaches the supply chain shown in Fig. 6. Furthermore, Hadfield in Fig. 3 shows a transport vehicle. See Col. 15, Lns. 1-9: “Once the bananas are ripened sufficiently (typically half as ripe as the consumer desires before eating the banana) they are shipped to stores and or distribution centers in refrigerated trucks for further distribution and sale.” Regarding various locations therebetween shown at Col. 6, Lns. 35-44: “The present invention may be used in the transportation of sensitive goods such as fruit, frozen foods, etc. By way of example, it is common for fruit and certain chemicals and raw materials to be shipped over large distances by truck, or rail, such as in shipping fruit from California or other states or even other countries such as Mexico, Central America, and the Caribbean to various locations for sale, manufacturing, and consumption.”)

Regarding Dependent Claim 8, Hadfield / Rodriguez method for sensor reuse across a supply chain teaches the limitations of Independent Claim 1 above, and Hadfield further teaches the method for sensor reuse across a supply chain comprising:
- disposing each of the plurality of micro-climate sensors on the corresponding item of sale of the first plurality occurs at a first location (see at least Hadfield: Col 21, Lns. 20-31 & (Claim 1 of Hadfield). Hadfield teaches disposing a monitoring device adjacent the goods, the monitoring device having at least one sensor for sensing at least one shipping condition of the goods and at least one output device for adjusting the shipping conditions of the goods, and the monitoring device being configured for communicating wirelessly with a remote location. Examiner notes that it would have been obvious that the expression “adjacent [to] the goods is broad enough that it can include in the product container itself.”)
- removing each of the plurality of micro-climate sensors from the corresponding item of sale of the first plurality occurs at a second location different from the first location (see at least Hadfield: Col 21, Lns. 20-31 & (Claim 1 of Hadfield). Hadfield teaches disposing a monitoring device adjacent the goods, the monitoring device having at least one sensor for sensing at least one shipping condition of the goods and at least one output device for adjusting the shipping conditions of the goods, and the monitoring device being configured for communicating wirelessly with a remote location. Examiner notes that it would have been obvious that the expression “adjacent [to] the goods is broad enough that it can include in the product container itself.”)

Regarding Dependent Claim 9, Hadfield / Rodriguez method for sensor reuse across a supply chain teaches the limitations of Claims 1 and 8 above, and Hadfield further teaches the method for sensor reuse across a supply chain comprising:
- wherein the first location is a source (see at least Hadfield: Col. 18, Lns. 59-67 & Fig. 6. Hadfield notes a number of different uses for a monitoring and control device, such as a semi-truck 158, a rail car 162, or a building 166 such as a factory, shop, etc. Each of the monitoring and control devices communicates with a central control facility 170, indicated by arrows 174. Communication between the various monitoring and control devices and the control facility 170 involves the devices both sending and receiving information from the facility. See also Fig. 6. Examiner Note: According to Applicant’s Original Specification ¶ [0104]: “The sources 112 may be farms, factories, packaging centers, and/or any type of facility that generates an item of sale 210 or a product that will form part of an item of sale 210, e.g., a product prior to be being packaged for shipment and/or sale.” Examiner Note: Examiner interprets the first location is a source to reflect at a minimum a factory and/or any type of facility that generates an item of sale 210 or a product that will form part of an item of sale 210, e.g., a product prior to be being packaged for shipment and/or sale in Hadfield at least shown in Fig. 6.)

Regarding Dependent Claim 10, Hadfield / Rodriguez method for sensor reuse across a supply chain teaches the limitations of Claims 1 and 8-9 above, and Rodriguez further teaches the method for sensor reuse across a supply chain comprising:
- wherein the source is a farm (see at least Rodriguez: ¶ [0056-0057]. Rodriguez notes that by managing the conditions under which produce is brought from farm to market, all involved in the supply chain can maximize efforts to bring produce to the point of sale in its freshest possible condition, thereby meeting consumer expectations of quality and the seller's desire to be fairly compensated for quality goods. See also Fig. 7 & ¶ [0087] of Rodriguez. Examiner Note: Examiner interprets that the same source for the plurality of items of sale is a farm in a supply chain process.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Hadfield method for sensor reuse across a supply chain with the aforementioned teachings regarding wherein the source is a farm of Rodriguez, wherein a geospatial database is employed in tracking and monitoring perishable items, e.g., produce and other farm products moving from a starting point (e.g., a place of harvest) to an final destination (e.g., a distribution point or a retail stores such as a supermarket). The geospatial database collects and stores different kinds of information regarding the factors that could affect the freshness of perishable items moving through the supply chain in order to maximize, e.g., preserve the expected or estimated remaining salable lifetime of the perishable items upon arrival at the final destination (see Rodriguez: ¶ [0022]).
Further, the claimed invention is merely a combination of old elements in a similar field for sensor reuse across a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Rodriguez, the results of the combination were predictable.

Regarding Dependent Claim 11, Hadfield / Rodriguez method for sensor reuse across a supply chain teaches the limitations of Claims 1 and 8 above, and Hadfield further teaches the method for sensor reuse across a supply chain comprising:
- wherein the second location is a store (see at least Hadfield:  Col. 1, Lns. 25-30 & Fig. 6. Hadfield teaches that once the bananas are ripened sufficiently (typically half as ripe as the consumer desires before eating the banana) they are shipped to stores and or distribution centers in refrigerated trucks for further distribution and sale.  At Col. 1, Lns. 25-30: “Goods undergo a series of steps in the process of manufacturing the goods, distributing the goods, and transporting them to a final destination, which might be a consumer, a retail store, or another manufacturing facility, for example.”)

Regarding Dependent Claim 13, Hadfield / Rodriguez method for sensor reuse across a supply chain teaches the limitations of Claims 1 and 8 above, and Hadfield further teaches the method for sensor reuse across a supply chain comprising:
- the second location is a store (see at least Hadfield:  Col. 1, Lns. 25-30 & Fig. 6. Hadfield teaches that once the bananas are ripened sufficiently (typically half as ripe as the consumer desires before eating the banana) they are shipped to stores and or distribution centers in refrigerated trucks for further distribution and sale.  At Col. 1, Lns. 25-30: “Goods undergo a series of steps in the process of manufacturing the goods, distributing the goods, and transporting them to a final destination, which might be a consumer, a retail store, or another manufacturing facility, for example.”)
	Moreover, Rodriguez method for sensor reuse across a supply chain teaches the following:
- wherein the first location is a farm (see at least Rodriguez: ¶ [0056-0057]. Rodriguez notes that by managing the conditions under which produce is brought from farm to market, all involved in the supply chain can maximize efforts to bring produce to the point of sale in its freshest possible condition, thereby meeting consumer expectations of quality and the seller's desire to be fairly compensated for quality goods. See also Fig. 7 & ¶ [0087] of Rodriguez. Examiner Note: Examiner interprets that the same source for the plurality of items of sale is a farm in a supply chain process.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Hadfield method for sensor reuse across a supply chain with the aforementioned teachings regarding wherein the first location is a farm of Rodriguez, wherein a geospatial database is employed in tracking and monitoring perishable items, e.g., produce and other farm products moving from a starting point (e.g., a place of harvest) to an final destination (e.g., a distribution point or a retail stores such as a supermarket). The geospatial database collects and stores different kinds of information regarding the factors that could affect the freshness of perishable items moving through the supply chain in order to maximize, e.g., preserve the expected or estimated remaining salable lifetime of the perishable items upon arrival at the final destination (see Rodriguez: ¶ [0022]).
Further, the claimed invention is merely a combination of old elements in a similar field for sensor reuse across a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Rodriguez, the results of the combination were predictable.

Regarding Dependent Claim 14, Hadfield / Rodriguez method for sensor reuse across a supply chain teaches the limitations of Claims 1 and 8 above, and Hadfield further teaches the method for sensor reuse across a supply chain comprising:
- further comprising: disposing the at least one micro-climate sensor on the corresponding item of sale of the second plurality at the first location (see at least Hadfield: Col 21, Lns. 20-31 & (Claim 1 of Hadfield). Hadfield teaches disposing a monitoring device adjacent the goods, the monitoring device having at least one sensor for sensing at least one shipping condition of the goods and at least one output device for adjusting the shipping conditions of the goods, and the monitoring device being configured for communicating wirelessly with a remote location. Examiner notes that it would have been obvious that the expression “adjacent [to] the goods is broad enough that it can include in the product container itself.”)

Regarding Dependent Claim 16, Hadfield / Rodriguez method for sensor reuse across a supply chain teaches the limitations of Independent Claim 1 above, and Hadfield further teaches the method for sensor reuse across a supply chain comprising:
- wherein at least one item of sale of the first plurality and at least one item of sale of the second plurality are at least one of: a produce product; a dairy product; a meat product; or a fish product (see at least Hadfield: Col. 6, Lns. 33-35 & Col. 16, Lns. 21-29. Hadfield teaches that the present invention may be used in the transportation of sensitive goods such as fruit, frozen foods, etc. By way of example, it is common for fruit and certain chemicals and raw materials to be shipped over large distances by truck, or rail, such as in shipping fruit from California or other states or even other countries such as Mexico, Central America, and the Caribbean to various locations for sale, manufacturing, and consumption. “For example, bread dough may be maintained in an appropriate condition during transit such that it is ready or substantially ready for use upon arrival, without requiring significant additional steps, such as thawing. Many types of fruits or vegetables may be conditioned during transit such that they are ready for use upon arrival.”)

Regarding Dependent Claim 18, Hadfield / Rodriguez method for sensor reuse across a supply chain teaches the limitations of Independent Claim 1 above, and Hadfield further teaches the method for sensor reuse across a supply chain comprising:
- wherein at least one item of sale of the first plurality and at least one item of sale of the second plurality are produce products (see at least Hadfield: Col. 14, Lns. 38-45 & Col. 16, Lns. 25-33. Hadfield teaches the applications of the shipping of bananas, where the ripening process is controlled during shipping. Typically, bananas are loaded onto a cargo ship soon after harvesting. The bananas are cooled before loading into the storage container to slow the ripening process, and the conditions during shipment are then controlled to regulate the ripening of the banana. “Many types of fruits or vegetables may be conditioned during transit such that they are ready for use upon arrival. Additionally, many products must be maintained within certain conditions for a period of time after manufacture so that the product may cure properly.”)

Regarding Dependent Claim 19, Hadfield / Rodriguez method for sensor reuse across a supply chain teaches the limitations of Independent Claim 1 above, and Rodriguez further teaches the method for sensor reuse across a supply chain comprising:
- determining a deviation (see at least Rodriguez: ¶ [0071] & Fig. 4. Rodriguez noting transit delay that are affecting the transit of produce in a supply chain.) from standard operating procedure (SOP) data by comparing the flow analysis data to the SOP data (see at least Rodriguez: ¶ [0062-0063] & Table 1. Rodriguez notes that the calculation region may draw in information from the described attribute levels, e.g., information about the condition of the produce and the estimated initial produce salable lifetime from the produce attribute level, adjustments to the estimated initial produce salable lifetime based on environmental conditions to generate a remaining produce salable lifetime estimate, transportation information that would allow for the determination of an estimate of how much of the produce salable lifetime would remain when the produce reaches the final destination, a further estimate on the benefit of detouring for refrigerated storage, e.g., a comparative adjustment to the remaining salable produce lifetime, and a list of such warehouses as maintained on the miscellaneous attribute level. See also ¶ [0071] of Rodriguez.)
Hadfield method for sensor reuse across a supply chain with the aforementioned teachings regarding determining a deviation from standard operating procedure (SOP) data by comparing the flow analysis data to the SOP data of Rodriguez, wherein  the transportation attribute layer may track in-transit occurrences, such as road closures, road construction, and weather-related delays and closures that may affect the time in which the produce will reach its final destination. This information may be updated in real time, to reflect any transportation-related changes that may affect the expected salable lifetime that may remain when the produce reaches its destination (see Rodriguez: ¶ [0045]).
Further, the claimed invention is merely a combination of old elements in a similar field for sensor reuse across a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Rodriguez, the results of the combination were predictable.

Regarding Dependent Claim 20, Hadfield / Rodriguez method for sensor reuse across a supply chain teaches the limitations of Claims 1 and 19 above, and Rodriguez further teaches the method for sensor reuse across a supply chain comprising:
- wherein the deviation (see at least Rodriguez: ¶ [0071] & Fig. 4. Rodriguez noting transit delay that are affecting the transit of produce in a supply chain.)  is based at least in part on a time of transit of at least one item of sale of the first or the second plurality (see at least Rodriguez: ¶ [0063] & ¶ [0071]. Rodriguez notes that deviations include reactions to in-transit occurrences that may affect the delivery schedule, changes to maximize the remaining salable lifetime of the perishable item at the final destination, e.g., at least one of slowing the rate of depletion of remaining salable lifetime, a change in the transportation route, a change in the final destination (e.g., routing to a different final destination), adding a stop at a warehouse, omitting a stop at a warehouse. See also Rodriguez at Fig. 6 at steps 435 and 440.) 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Hadfield method for sensor reuse across a supply chain with the aforementioned teachings regarding wherein the deviation is based at least in part on a time of transit of at least one item of sale of the first or the second plurality of Rodriguez, wherein  the transportation attribute layer may track in-transit occurrences, such as This information may be updated in real time, to reflect any transportation-related changes that may affect the expected salable lifetime that may remain when the produce reaches its destination (see Rodriguez: ¶ [0045]).
Further, the claimed invention is merely a combination of old elements in a similar field for sensor reuse across a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Rodriguez, the results of the combination were predictable.

Regarding Dependent Claim 21, Hadfield / Rodriguez method for sensor reuse across a supply chain teaches the limitations of Claims 1 and 19 above, and Rodriguez further teaches the method for sensor reuse across a supply chain comprising:
- wherein the deviation is based at least in part on a time period (see at least Rodriguez: ¶ [0080] & Figs. 6-7.) of at least one of: unloading at least one item of sale of the first or the second plurality at a point along the supply chain; or a stocking event corresponding to at least one item of sale of the first or the second plurality (see at least Rodriguez: ¶ [0024] & ¶ [0061]. Rodriguez notes that the information being received by the geospatial database may be continuously analyzed and made the subject of various calculations such that the estimated remaining salable lifetime of the perishable items is maximized in the journey to a final destination, e.g., a retail place such as a supermarket. Other information that may be stored on the miscellaneous attribute level includes a listing of retail outlets to which the produce may be delivered, should it be considered appropriate to re-route the produce to a destination other than the one that had been intended to receive the delivery. See also ¶ [0089] of Rodriguez. Examiner Note: Examiner interprets the deviation here based in a time period according to “receiving an item of sale at a store location” which is corroborated by Applicant’s Specification ¶ [0101].)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Hadfield method for sensor reuse across a supply chain with the aforementioned teachings regarding wherein the deviation is based at least in part on a time period of at least one of: unloading at least one item of sale of the first or the second plurality at a point along the supply chain; or a stocking event corresponding to at least one item of sale of the first or the second plurality of Rodriguez, wherein a geospatial The geospatial database collects and stores different kinds of information regarding the factors that could affect the freshness of perishable items moving through the supply chain in order to maximize, e.g., preserve the expected or estimated remaining salable lifetime of the perishable items upon arrival at the final destination (see Rodriguez: ¶ [0022]).
Further, the claimed invention is merely a combination of old elements in a similar field for sensor reuse across a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Rodriguez, the results of the combination were predictable.

Regarding Dependent Claim 22, Hadfield / Rodriguez method for sensor reuse across a supply chain teaches the limitations of Claims 1 and 19 above, and Rodriguez further teaches the method for sensor reuse across a supply chain comprising:
- wherein the deviation comprises an indication that at least one item of sale of the first or the second plurality has experienced a product-life shortening event (see at least Rodriguez: ¶ [0025] & ¶ [0039]. Rodriguez notes that the environmental attribute layer may collect and store information concerning the temperature, moisture, humidity, heat, and exposure to light to which the produce is exposed. This layer may also collect and store information regarding chemical emissions of the produce, e.g., the emission of one or more of methane and ethylene which may indicate that the produce is deteriorating. This information is updated in real time, to reflect any changes in the environment that the produce may experience. “The produce may be harvested in the rain, and therefore may have a high degree of moisture that could affect the quality of the produce. Likewise, a humid environment may have an effect on the freshness and salable life expectancy.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Hadfield method for sensor reuse across a supply chain with the aforementioned teachings regarding wherein the deviation comprises an indication that at least one item of sale of the first or the second plurality has experienced a product-life shortening event of Rodriguez, wherein a system user may also be able preserve and maximize the estimated remaining salable lifetime, such as for example adjusting the temperature, relative humidity, odor control, or illumination within the truck as the produce is in transit. Such adjustments may improve the condition of the produce upon its arrival at the final destination (see Rodriguez: ¶ [0025]).

Regarding Dependent Claim 23, Hadfield / Rodriguez method for sensor reuse across a supply chain teaches the limitations of Claims 1, 19 and 22 above, and Rodriguez further teaches the method for sensor reuse across a supply chain comprising:
- wherein the product-life shortening event is at least one of: an environmental temperature that is out of compliance with the SOP data; detection of moisture within a product packaging of the at least one item of sale; or damage to a product packaging of the at least one item of sale (see at least Rodriguez: Fig. 3 & ¶ [0051]. Rodriguez notes that sensors 264, 266 are merely exemplary and may detect information such as temperature, moisture, humidity, heat, light, emissions of chemicals (e.g., methane, ethylene), other environmental factors as well as impact or acceleration, which could indicate mishandling of the produce packages. See also ¶ [0039] of Rodriguez denoting “detection of moisture within a product packaging of the at least one item of sale.”  Examiner Note: Examiner interprets the product-life shortening event is at least “detection of moisture within a product packaging of the at least one item of sale.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Hadfield method for sensor reuse across a supply chain with the aforementioned teachings regarding wherein the product-life shortening event is at least one of: an environmental temperature that is out of compliance with the SOP data; detection of moisture within a product packaging of the at least one item of sale; or damage to a product packaging of the at least one item of sale of Rodriguez, wherein a system user may also be able to adjust conditions in order to preserve and maximize the estimated remaining salable lifetime, such as for example adjusting the temperature, relative humidity, odor control, or illumination within the truck as the produce is in transit. Such adjustments may improve the condition of the produce upon its arrival at the final destination (see Rodriguez: ¶ [0025]).
Further, the claimed invention is merely a combination of old elements in a similar field for sensor reuse across a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Rodriguez, the results of the combination were predictable.

14.		Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hadfield / Rodriguez, and in further view of US Patent Application (US 2018/0068532 A1) to Jones.
		Regarding Dependent Claims 12 and 15, Hadfield / Rodriguez method for sensor reuse across a supply chain doesn’t explicitly teach or suggest the following:
	- wherein the second location is a location within a store (see Dependent Claim 12);
	- generating, based at least in part on the flow analysis data, a graphical user interface that depicts a contiguous view of the flow analysis data for at least one of an item of sale of the first or the second plurality (see Dependent Claim 15);
	Jones however in the analogous art for sensor reuse across a supply chain teaches the following:
- wherein the second location is a location within a store (see at least Jones: ¶ [0016] & ¶ [0026]. Jones notes at step 302, the sensor data module 110 senses data by a sensor (e.g., sensors 510) disposed at an exit of the store. Also the sensor may be disposed at the store exit such that it senses data from the plastic bags used by customers to transport items purchased at the store. See also Fig. 4 & ¶ [0033] of Jones. Examiner Note: Examiner interprets that the removal or disposal of the plurality of sensors in this case occurs at a different location which is a store exit as compared to the first location which is at a POS system in a retail or grocery store or supermarket.) (see Dependent Claim 12);
- generating, based at least in part on the flow analysis data, a graphical user interface (see at least Jones: ¶ [0045] & Fig. 6. Jones notes a user interface 619 on display 618.) that depicts a contiguous view of the flow analysis data for at least one of an item of sale of the first or the second plurality (see at least Jones: ¶ [0020]. Jones notes that an analysis of the sensed data may indicate that bananas may sell best before they are fully ripe while plums that are fully ripe are the most sold type of plums and peaches may continue to be popular even when they are slight past their ideal ripeness. Based on the analysis results, the produce analysis module may perform an action such as generating a report on the results or may programmatically adjust inventory orders and/or display times for the produce.) (see Dependent Claim 15)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Hadfield / Rodriguez method for sensor reuse across a supply chain with the aforementioned teachings regarding wherein the Jones, wherein the sensors are often used to detect various data and information. Sensors can be used in various settings to make processes efficient or to increase productivity (see Jones: ¶ [0002]).
Further, the claimed invention is merely a combination of old elements in a similar field for sensor reuse across a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Jones, the results of the combination were predictable.

15.		Claim 17 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hadfield / Rodriguez, in further view of US Patent Application (US 2018/0005295 A1) to Howell.
		Regarding Dependent Claims 17 and 24-26, Hadfield / Rodriguez method for sensor reuse across a supply chain doesn’t explicitly teach the following:
	- wherein at least one item of sale of the first plurality and at least one item of sale of the second plurality are frozen products (see Dependent Claim 17);
	- in response to determining the deviation, generating a sale-improvement action for at least one item of sale of the first or the second plurality (see Dependent Claim 24);
	- wherein the sale-improvement action is at least one of: moving the at least one item of sale to a location; or discounting the at least one item of sale (see Dependent Claim 25);
	- in response to determining the deviation, disposing at least one item of sale of the first or the second plurality (see Dependent Claim 26)
Howell however in the analogous art for sensor reuse across a supply chain teaches all of the following:
- wherein at least one item of sale of the first plurality and at least one item of sale of the second plurality are frozen products (see at least Howell: ¶ [0019]. Howell notes that the perishable product 120, while shown as an apple in FIG. 1, may be any perishable item such as produce, dairy, meat, seafood, plant, floral, deli, prepared meals and bakery goods. The product identifier 122 is configured provides product identifying information to the input device 115 of the portable device 110. Examiner interprets that one the items of sale of the perishable products are frozen products which include dairy such as ice cream or milk; for example.)    (see Dependent Claim 17)
- in response to determining the deviation, generating a sale-improvement action for at least one item of sale of the first or the second plurality (see at least Howell: ¶ [0035-0036]. Howell teaches a “recommended location: sales floor, do not roll back prices yet.” Other actions include place the perishable product on a sales floor, relocate the perishable product, remove the perishable product from sales, move the perishable product into climate controlled storage, apply a discount to the perishable product, etc. See also Howell at ¶ [0031]. Examiner Note: Examiner interprets that the sale-improvement action is discounting the at least one item of sale. Alternatively, the sale-improvement action can also be moving the perishable product into a climate controlled storage which is interpreted as moving the at least one item of sale to a location, where the location in this case is climate controlled storage room.)  (see Dependent Claim 24);
	- wherein the sale-improvement action is at least one of: moving the at least one item of sale to a location; or discounting the at least one item of sale (see at least Howell: ¶ [0035-0036]. Howell teaches a “recommended location: sales floor, do not roll back prices yet.” Other actions include place the perishable product on a sales floor, relocate the perishable product, remove the perishable product from sales, move the perishable product into climate controlled storage, apply a discount to the perishable product, etc. See also Howell at ¶ [0031]. Examiner Note: Examiner interprets that the sale-improvement action is discounting the at least one item of sale. Alternatively, the sale-improvement action can also be moving the perishable product into a climate controlled storage which is interpreted as moving the at least one item of sale to a location, where the location in this case is climate controlled storage room.)  (see Dependent Claim 25);
	- in response to determining the deviation, disposing at least one item of sale of the first or the second plurality (see at least Howell: ¶ [0023] & ¶ [0031]. Howell notes that the information associated with product freshness comprises a task to be performed by a sales associate such as: place the perishable product on a sales floor, relocate the perishable product, remove the perishable product from sales, move the perishable product into climate controlled storage, apply a discount to the perishable product, and the like. Examiner interprets disposing at least one item of sale of the plurality as remove the perishable products from sales.)  (see Dependent Claim 26)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Hadfield / Rodriguez method for sensor reuse across a supply chain with the aforementioned teachings regarding wherein at least one item of sale of the first plurality and at least one item of sale of the second plurality are frozen products; in response to determining the deviation, generating a sale-improvement action for at least one item of sale of the first or the second plurality; wherein the sale-improvement action is at least one of: moving the at least one item of sale to a location; or discounting the at least one item of sale & in response to determining the deviation, disposing at least one item of sale of the first or the second plurality of Howell, wherein the collected data may help the supply chain the condition best suited for maintaining freshness for the longest period of time to reduce waste due to spoilage (see Howell: ¶ [0032]).
Further, the claimed invention is merely a combination of old elements in a similar field for sensor reuse across a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Howell, the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/Patent Examiner, Art Unit 3623                                                                                                                                                                                                        /BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683